UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6600


STEVEN LESTER,

                 Plaintiff - Appellant,

          v.

PERRY CORRECTIONAL INSTITUTION; IN EMPLOYEE LT CHURCH; IN
EMPLOYEE DHO TUNER, a/k/a Truner,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:11-cv-02994-TMC-TER)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven    Lester      seeks    to     appeal     the   district     court’s

order    adopting       the    magistrate           judge’s      recommendation        and

dismissing without prejudice one defendant in Lester’s 42 U.S.C.

§ 1983 (2006) action.          This court may exercise jurisdiction only

over    final       orders,    28     U.S.C.        § 1291     (2006),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 The order Lester seeks to appeal

is   neither    a    final    order    nor     an    appealable      interlocutory     or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions         are     adequately       presented    in   the

materials      before    the    court       and     argument    would    not     aid   the

decisional process.



                                                                                DISMISSED




                                             2